Order entered September 4, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00996-CV

                TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant

                                               V.

                                         F.A.V., Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-01557-2016

                                            ORDER
       Before the Court is appellee’s August 29, 2018 unopposed motion to change the style of

this case and redact appellee’s full name from documents on file with this Court that are

available to the public. We GRANT the motion only to the extent that we DIRECT the Clerk

of this Court to change the style of this case to Texas Department of Public Safety v. F.A.V. We

DENY the motion in all other respects.


                                                      /s/   ADA BROWN
                                                            JUSTICE